The plaintiff’s petition for certification for appeal from the Appellate Court, 27 Conn. App. 495, is granted, limited to the following questions:
“ 1. Did the Appellate Court correctly conclude that the defendant had the statutory authority to impose postreinstatement medical reporting requirements on the plaintiff?
“2. Did the Appellate Court correctly conclude that the defendant’s imposition of postreinstatement medical reporting requirements did not violate the plaintiff’s constitutional rights to due process and equal protection of the laws?”